EXHIBIT 10.6

WELLS FARGO

BUSINESS LENDING CONFIRMATION LETTER

May 28, 2009

American TonerServ Corp., William A Robotham, Daniel J Brinker, Thomas A. Hakel,
and Charles E Mache

420 Aviation Blvd, Suite 103 Santa Rosa, CA 95403

RE: $835,000.00 Revolving Line of Credit

Wells Fargo Bank, National Association ("Bank") agrees to make available to
American TonerServ Corp., William A Robotham, Daniel J Brinker, Thomas A. Hakel,
and Charles E Mache ("Borrower") a Revolving Line of Credit (the "Credit"). The
Credit shall bear interest and be repayable in accordance with the terms and
conditions of the Agreement. The Agreement consists of (1) this Confirmation
Letter (this "Letter"), (2) the Business Lending Disclosure dated August 01,
2008 (the "Disclosure") and (3) any Related Documents. All terms and conditions
of the Disclosure and Related Documents are incorporated herein by reference for
all purposes. All capitalized terms not defined in this Letter are defined in
the Disclosure.

Promise To Pay. Borrower promises to pay to Bank, or order, the principal amount
of $835,000.00, or so much as may be advanced and outstanding from time to time,
together with interest on the outstanding principal balance. Borrower will pay
Bank at Bank's address shown in this letter or at such other place as Bank may
designate in writing.

Availability Period. Subject to applicable terms of the Agreement, advances
under the line of credit will be available until January 15, 2010 (the
"Availability Period"). During the Availability Period, Borrower may borrow,
repay, and borrow again from time to time under this revolving line of credit up
to the Credit Limit. If at any time, for any reason, the principal balance at
any time exceeds the Credit Limit, Borrower shall repay the excess amount
immediately.

Floating Interest Rate. Interest shall accrue on the unpaid outstanding
principal balance of the Credit at a floating rate equal to the Index plus
8.000% (the "Indexed Rate"). The "Index" is the Prime Rate set by Bank from time
to time, which serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto. Each change in the Index
shall become effective on the date of each change in the Prime Rate. The Indexed
Rate will change as and when the Index changes. Interest will be calculated as
described in the Interest Accrual Basis paragraph below. The Indexed Rate was
approximately 11.250% when this Letter was prepared.

Interest Rate Floor. Notwithstanding anything to the contrary, this Credit shall
be subject to an interest rate floor of 11.250% (the "Floor Rate"). This means
during the period of time when the normally applicable interest rate is less
than the Floor Rate, then the Floor Rate shall apply in lieu of the normally
applicable interest rate. However, if any financial derivative is provided by
Bank with respect to this Credit, the following rules apply: (a) if a floating
to fixed interest rate swap (whether documented by an ISDA Master Agreement or a
Rate Management Agreement) is currently effective, the Floor Rate shall not
apply, unless the interest rate swap is documented pursuant to an ISDA Master
Agreement and contains an embedded floor; and (b) if a rate cap is currently
effective, the Floor Rate shall apply.

1

--------------------------------------------------------------------------------



Assumption. The Credit may be assumed during its term provided that the assuming
party (i) meets the Bank's standard underwriting criteria and (ii) pays an
assumption fee of 1% of the Credit's outstanding principal balance in effect as
of the date of the assumption approval.

Interest Accrual Basis. Interest shall be computed on an actual/360 simple
interest basis; that is, by multiplying the applicable interest rate, times the
outstanding principal balance, times the actual number of days the principal is
outstanding and dividing by a year of 360 days.

Repayment. Interest as it accrues shall be due and payable monthly, commencing
on July 15, 2009 and continuing on the same day of each month thereafter until
maturity. The Credit shall mature on January 15, 2010, at which time all unpaid
principal, accrued interest, and any other unpaid amounts shall be due and
payable in full. Unless otherwise agreed, all sums received from Borrower may be
applied to interest, fees, principal, or any other amounts due to Bank in any
order at Bank's sole discretion.

Payment and Rate Adjustments. If Bank fails for any reason to timely or properly
establish, charge or adjust the interest rate or payment amount, Bank may
retroactively correct the interest rate and reamortize and adjust the payment
amount at any subsequent time as may be appropriate to restore the intended
amortization schedule. Borrower will promptly notify Bank of any such oversight
upon discovery of same. In no event shall Bank's failure to properly reamortize
or adjust payments result in a forgiveness of any portion of the indebtedness.

Automatic Debit of Payments. Borrower agrees to maintain Wells Fargo Bank,
National Association deposit account number xxxxxxxxxxxxxxx from which Bank is
authorized to debit loan payments, fees and such other sums as may be payable
under the Agreement or Related Document as they become due with respect to this
Credit and any renewals and extensions of this Credit, and shall keep such
deposit account in good standing at all times. This authorization shall remain
in full force and effect until discontinued by Bank, or written revocation from
Borrower has been received and processed by Bank at its office at BBSG Boise
Loan Ops, PO Box 8203, Boise, ID 83707. If this authorization is revoked, or if
the account is not maintained in good standing, or if Bank is not able to
collect such amounts from the account as they become due for any reason, then
Bank may increase the pre-maturity interest rate applicable to this Credit
immediately and without notice by one quarter percent (1/4%).

Disbursement Information. The proceeds of the Credit shall be disbursed as
follows (estimated):

$1.00 Wells Fargo Bank

Loan Payoff xxxxxxxxxxxx

Collateral. Subject to the terms and conditions of the Disclosure, as security
for the obligations set forth in Section 2.1 of the Disclosure, including
without limitation all Indebtedness of Borrower to Bank under any swap,
derivative, foreign exchange, hedge, deposit, treasury management or other
similar transaction or arrangement, American TonerServ Corp. , as Grantor,
pledges and grants to Bank a first priority security interest in the following
personal property, whether existing or hereafter arising, now owned or hereafter
acquired, and wherever located, and all Proceeds of the foregoing (including
insurance):

All Inventory.

All Accounts (including health care insurance receivables), deposit accounts,
contract rights, chattel paper, (whether electronic or tangible), commercial
tort claims, instruments, promissory notes, investment property, general
intangibles (including payment intangibles and software), letter of credit
rights, letters of credit, and other rights to payment of every kind now
existing or at any time hereafter arising.

All Equipment.

2

--------------------------------------------------------------------------------



All Fixtures.

The property described in Exhibits (if any) attached hereto and made a part
hereof.

Fees. Borrower will pay at closing fees as follows:                   
 $2,087.50 Commitment  Fee From Account xxxxxxxxxxx 


Late Charges. For each payment of principal, interest, and/or fees which has not
been paid in full within fifteen days after its date due, Borrower will pay to
Bank a late charge of $15.00 or five percent (5%) of the amount due, whichever
is greater. Borrower acknowledges and agrees that the amount of this late fee is
reasonable with respect to this Credit, taking into account Bank's expectation
of timely receipt of payments with regard to the favorable pricing of this
Credit, and the operational, administrative and regulatory burdens flowing from
late payments and delinquencies. To the extent this late fee or any other fee or
charge set forth in this Agreement may be prohibited or exceed any limit
provided by any present or future applicable law, such fee or charge shall be
reduced to the maximum amount allowed.

Trade Finance Subfeature. At Bank's sole discretion, Bank may make available to
Borrower a Letter of Credit Subfeature and/or a Foreign Exchange Subfeature in
an amount not to exceed in the aggregate the lesser of $835,000.00 or the
available principal amount of the Credit. Such subfeature(s) shall be subject to
the terms of the Disclosure and all additional agreements pertaining to such
services. A Letter of Credit Subfeature simplifies the issuance of commercial
and/or standby letters of credit; however, this is not a commitment to issue
letters of credit. Each letter of credit shall be issued for a term designated
by Borrower; provided however, that no letter of credit shall have an expiration
subsequent to the maturity of the Credit unless otherwise agreed to by Issuer
and Bank. The issuance of any letter of credit is subject to the Bank's
discretion, the execution of additional letter of credit agreements, and other
conditions.

Prepayment Penalty. Borrower may prepay principal of the Credit at any time, in
any amount, without penalty.

Insurance. Borrower will provide and maintain insurance coverage as required by
the Disclosure and any Related Documents.

Facsimile and Counterpart. This document may be signed in any number of separate
copies, each of which shall be effective as an original, but all of which taken
together shall constitute a single document. An electronic transmission or other
facsimile of this Letter or any signed document shall be deemed an original and
shall be admissible as evidence of the document and the signer's execution.

Applicable Law. The Agreement shall be governed by the laws of the state of
California and applicable Federal Law except to the extent any related document
is governed by the law of another state due to the location of the collateral.

Purpose. The proceeds of the Credit shall be used solely for business or
commercial purposes.

Related Documents. The Credit also is conditioned upon execution and delivery of
this Confirmation Letter and the following Related Documents:

Wells Fargo Privacy Policy for Business Principals

At the time the Agreement is signed and delivered to Bank, the persons signing
below, including without limitation the Borrower(s), any Grantor(s) and any
Guarantor(s), acknowledge receipt of the Agreement, including the Disclosure and
Related Documents, and accept all terms and

3

--------------------------------------------------------------------------------



conditions contained in them. Unless a fully signed copy of this Letter and all
Related Documents is received by Bank within 30 days, this offer to extend
credit will expire. This offer is not transferable or assignable, and may be
withdrawn or modified at any time prior to Bank's receipt of the above fully
signed documents.

Final Agreement . The persons and entities signing below ("Party", or
collectively, the "Parties") acknowledge and agree that each Party's execution
of this Agreement constitutes acknowledgment that such Party (i) agrees that
there are no oral agreements relating to this Credit (this "Loan"), (ii) agrees
that agreements will be binding upon Bank only if in writing and signed by Bank,
and (iii) acknowledges receipt of the following Notice, and to the fullest
extent allowed by law, agrees to be bound by the terms of this Agreement and
this Notice:

NOTICE: THIS DOCUMENT AND ALL OTHER DOCUMENTS RELATING TO THIS LOAN CONSTITUTE A
WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES RELATING TO THIS LOAN.

Please sign and return this original letter to: Wells Fargo Bank, National
Association , BBSG Boise Loan Ops, PO Box 8203, Boise, ID 83707. If you have any
questions, please contact me at (707) xxx- xxxx. For future reference, please
send all correspondence to the Bank to the following address: BBSG Boise Loan
Ops, PO Box 8203, Boise, ID 83707.

Wells Fargo Bank, National Association

By: /s/ Patrick T. Gorman
Name: Patrick T. Gorman
Title: Lender
Date: May 28, 2009

Borrower Acknowledgment and Acceptance:

By signing below, Borrower acknowledges receipt of the Agreement, including the
Disclosure and Related Documents, and agrees to the terms and provisions
contained in them, including without limitation the prepayment penalty described
in the Prepayment section of this Letter, if any. Borrower represents and
warrants that the primary business address is 420 Aviation Blvd, Suite 103,
Santa Rosa, CA 95403.

American TonerServ Corp., William A Robotham, Daniel J Brinker, Thomas A. Hakel,
and Charles E Mache

By: /s/ Charles E Mache
Name: American TonerServ Corp.
Title: President and Secretary

By: /s/ William A Robotham
Name: William A Robotham

By: /s/ Daniel Brink
Name: Daniel Brinker

By: /s/ Thomas Hakel
Name: Thomas Hakel

4

--------------------------------------------------------------------------------



By: /s/ Charles E Mache
Name: Charles E Mache

Grantor Acknowledgment and Acceptance:

By signing below, Grantor acknowledges receipt of a copy of the Disclosure and
agrees to the terms and provisions of this Letter and Section 2 of the
Disclosure. Grantor represents and warrants: (a) All Collateral consisting of
tangible personal property (except goods in transit) is located or domiciled at
the following address(es): 420 Aviation Blvd. Suite 103, Santa Rosa, CA 95403
(b) American TonerServ Corp. is Incorporated/ Formed/ Registered in the state of
California and located at 420 Aviation Blvd, Suite 103, Santa Rosa, CA 95403.

American TonerServ Corp.

By: /s/ Charles E Mache
Name: Charles E Mache
Title: President

5

--------------------------------------------------------------------------------

